Citation Nr: 1824730	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  15-14 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, Oregon


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred as a result of treatment provided by Salem Cardiovascular Associates on August 7, 2014.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel

INTRODUCTION

The Veteran served on active duty from January 1963 to January 1966.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 decision by a Department of Veterans Affairs (VA) Medical Center (MC).

In April 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The services provided by Salem Cardiovascular Associates on August 7, 2014, were not authorized in advance by VA and were for a nonservice-connected disability.

2.  The services provided by Salem Cardiovascular Associates on August 7, 2014, were not provided in a hospital emergency department and were not rendered in a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses incurred as a result of treatment provided by Salem Cardiovascular Associates on August 7, 2014, are not met.  38 U.S.C. §§ 1703, 1725, 1728 (2012); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120, 17.121, 17.1002 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Further, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist, to include as notes provided in Chapter 17 of Title 38, United States Code.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

On July 16, 2014, the Veteran entered Salem Hospital on an emergency basis for a myocardial infarction and had two arterial stents placed.  He was discharged on July 18, 2014, with instructions that he was to follow up with a cardiologist within a week and his primary care provider within 10 days.  It appears from the record that VA initiated a request for a cardiology consultation the same day, but that no outpatient appointments were available within a week.  Records indicate VA contacted the Veteran to schedule an appointment for September 12, 2014, but the Veteran refused such an appointment.  He was instructed at that time to go to an emergency department if he was in need of immediate care.  Subsequent attempts to schedule the Veteran for an appointment in September 2014 were also refused.

On August 7, 2014, the Veteran was seen for his follow-up by a cardiologist at Salem Cardiovascular Associates.  On August 20, 2014, VA received a bill from Salem Cardiovascular Associates for services rendered to the Veteran on August 7, 2014.

The Veteran has testified that he believed the condition for which he sought treatment on August 7, 2014, to be emergent based on the discharge instructions following his July 2014 stent placement and the nature of that procedure.  He further indicated that VA facilities were unavailable until September 2014.  Therefore, he claims that he is entitled to reimbursement for the costs of his follow-up appointment. 

Ordinarily, a claimant is only entitled to reimbursement or payment for medical services rendered at a private facility when VA authorizes payment for that treatment in advance, and then only under certain circumstances and for limited periods of time.  38 U.S.C. § 1703 (2012); 38 C.F.R. §§ 17.52, 17.53, 17.54 (2017); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In the case of an emergency that existed at the time of admission at a non-VA facility, authorization may be deemed as prior authorization if an application (formal or informal) is made within 72 hours after the veteran's admission.  38 C.F.R. § 17.54.  

In this case, the Veteran does not contend, and the record does not show, that he ever sought or received prior authorization for his appointment with Salem Cardiovascular Associates.  Likewise, there is no indication that the Veteran sought authorization within 72 hours of the August 7, 2014, appointment.  Indeed, it does not appear that the Veteran ever informed VA of his appointment prior to VA receiving a bill from the provider.  As such, the services rendered are properly deemed to be unauthorized. 

When a veteran receives treatment at a non-VA facility without prior authorization, a claimant may still be entitled to reimbursement for the cost of such care if certain requirements are met.  See 38 U.S.C. §§ 1728, 1725.  In this case, the underlying coronary artery disease and myocardial infarction with resultant stent placement for which the Veteran was being seen are not service-connected.  Therefore, payment or reimbursement may only be made if the statutory requirements under 38 U.S.C. 
§ 1725 have been satisfied.  See also 38 C.F.R. § 17.1002. 

Based on review of the record, the Board finds that the statutory requirements have not been satisfied and that no payment or reimbursement is therefore authorized.  Specifically, the services rendered on August 7, 2014, were provided in an outpatient clinic office and not in a hospital emergency department or a similar facility held out as providing emergency care to the public as required.  38 C.F.R. § 17.1002(a) ("the emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public").  

Moreover, the appointment appears to have been scheduled in advance and did not occur until a week after the period of time in which the Veteran was told to seek follow-up treatment.  Thus, while the Veteran clearly and understandably wanted to follow his doctor's directive, the situation could not be deemed a "medical emergency" under applicable definition, which exists where a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  38 U.S.C. § 1725(f)(1)(B); 38 C.F.R. § 17.1002(b) (emphasis added) (defined as "an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part").  In this regard, the Veteran did not manifest any acute symptomatology on August 7, 2014, and reported feeling well on admission.  Additionally, he was specifically told by VA that, if he did require immediate medical assistance that he was to report to an emergency department, which he did not do.  

As the services rendered on August 7, 2014, were not authorized in advance by VA, were not provided in a hospital emergency department, and were not rendered in a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, payment or reimbursement for medical expenses incurred as a result of treatment provided by Salem Cardiovascular Associates on August 7, 2014, is not warranted.  38 U.S.C. § 1725; 38 C.F.R. § 17.1002.


ORDER

Payment or reimbursement for medical expenses incurred as a result of treatment provided by Salem Cardiovascular Associates on August 7, 2014, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


